DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation (1)
Claim 14 has been interpreted as a dependent claim since claim 14 refers to claim 12 and the patent application fee determination record on 6/11/2021 indicates only one independent claims (i.e., claim 1). See also Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).

Claim Interpretation (2)
Claim limitation “coating material supply” in claim 1 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since the limitation does not contain a generic placeholder, and the term “supply” does not correspond to functional language but merely corresponds to “an amount available or sufficient for a given use” (see https://www.thefreedictionary.com/supply). Thus, the limitation “coating material supply” does not meet the 3-prong analysis. See MPEP 2181.

The expression “such as to a building wall” in the recitation “for applying a surface coating layer to a building surface, such as a building wall” in claim 1, Pg. 3, line 2 does not render the preamble indefinite since a “building wall” is a species of a “building surface” and it is understood that the expression merely provides further 

The expression “U-shaped or substantially U-shaped” in claim 1, Pg. 4, line 1 is deemed definite since the ordinary artisan would understand the shape intended by the claim in view of Applicant’s specification and drawings (Spec., Pg. 14, lines 4-31 through Pg. 15, lines 1-10; Drawings, Figs. 8-10).

The limitation “optionally releasably” in claim 4, line 3 and claim 15, line 4 is deemed definite. See MPEP 2173.05(h)(II). The structural limitation has been given its broadest reasonable interpretation and thus interpreted as an optional alternative not required by the claimed invention.

The limitation “optionally from said top portion” in claim 8, line 5 and claim 18, line Pg. 6, line 4 is deemed definite. See MPEP 2173.05(h)(II). The structural limitation has been given its broadest reasonable interpretation and thus interpreted as an optional alternative not being required by the claimed invention.

The term “essentially” in the context of the limitation “the level of said material in the recess corresponding essentially to a selected level” in claim 14, lines 3-4 is deemed definite since the ordinary artisan would understand the relationship intended between “the level of material” and “a selected level”.


Claim Objections
Claim 1 is objected to because of the following informalities:
The characters “{150)” should be deleted from the expression “a second portion {150) of said conduit” on Pg. 3, line 23 to address the typographical error.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “said recess preferably tapering in a direction from said top portion to said bottom portion” on Pg. 3, line 12. The term "preferably" renders the claim indefinite because it is unclear whether the structural limitation following the term is part of the claimed invention.  See MPEP § 2173.05(d). Claim 1 will be interpreted under 

Claim 1 recites “a lower edge of the rear wall at said bottom portion being configured to delimit, preferably together with said building surface” on Pg. 3, lines 13-14. The term "preferably" renders the claim indefinite because it is unclear whether the cooperative relationship following the term is part of the claimed invention.  See MPEP § 2173.05(d). The limitation will be interpreted as “a lower edge of the rear wall at said bottom portion being configured to delimit, 

	Claim 1 recites “an elongated coating material exit, such as a gap” on Pg. 3, lines 14-15. The phrase "such as" renders the claim indefinite because it is unclear whether the structural limitation following the phrase is required by the claimed invention.  See MPEP § 2173.05(d). Claim 1 will be interpreted under broadest reasonable interpretation and thus interpreted as not requiring the structural limitation above.

Claim 1 recites “preferably alongside with” on Pg. 3, line 19. The term "preferably" renders the claim indefinite because it is unclear whether the structural limitation following the term is part of the claimed invention.  See MPEP § 2173.05(d). Claim 1 will be interpreted under broadest reasonable interpretation and thus interpreted as not requiring the structural limitation above.

	Claim 1 recites “said gripping portions each being for a user to grip around, preferably all around, with his hand” on Pg. 3, lines 20-21. The term "preferably" renders the claim indefinite because it is unclear whether the structural limitation following the term is part of the claimed invention. Further, the expression “with his hand” is narrative. The limitation will be interpreted under broadest reasonable interpretation as “said gripping portions each being for a user to grip aroundby hand” for clarity.

	Claim 1 recites “said axis (A2) preferably being parallel with the extension of said elongated coating material exit, said second portion preferably including two U-shaped or substantially U-shaped sections connected with each other at said swivel joint. The terms "preferably" render the claim indefinite because it is unclear whether the structural limitations following each of the terms are part of the claimed invention.  See MPEP § 2173.05(d). Claim 1 will be interpreted under broadest reasonable interpretation and thus interpreted as not requiring the structural limitation above.

	Claim 3 recites “The plastering machine according to the previous claim” in line 1. This claim contains unacceptable multiple dependent claim wording (see MPEP 608.01(n)). Since claim 3 recites “a respective one of said flanges”, claim 3 will be interpreted as dependent on claim 2 for proper antecedent basis since claim 2 previously recites first and second flanges.

Claim 3 recites “preferably to a respective one of said flanges”. The term "preferably" renders the claim indefinite because it is unclear whether the structural limitation following the term is part of the claimed invention.  See MPEP § 2173.05(d). Claim 3 will be interpreted under broadest reasonable interpretation and thus interpreted as not requiring the structural limitation above.

	Claim 4 recites “said first spacer device” in line 5. There is lack of antecedent basis for this limitation in the claim since claim 4 previously recites “at least a first space device”. The limitation will be interpreted as “said at least one first spacer device” for consistency and clarity.

	Claim 4 recites “preferably to said first flange” in the last line. There is lack of antecedent basis for “said first flange” in the claim since neither claims 1 or 4 previously recite a first flange. Additionally, the term "preferably" renders the claim indefinite because it is unclear whether the structural limitation following the term is part of the claimed invention.  See MPEP § 2173.05(d). Claim 4 will be interpreted under broadest reasonable interpretation and thus interpreted as not requiring the structural limitation above.

	Claim 5 recites “preferably to said second flange” in the last line. There is lack of antecedent basis for “said second flange” in the claim since neither claims 1, 4 or 5 previously recite a second flange. Additionally, the term "preferably" renders the claim indefinite because it is unclear whether the structural limitation following the term is part 

Claim 6 recites “said first and second spacer devices” in the last line. There is lack of antecedent basis for this limitation in the claim since claim 4 previously recites “at least a first space device”. The limitation will be interpreted as “said at least one first spacer device and second spacer device 

Claim 7 recites “said first and/or second spacer device” in line 2. There is lack of antecedent basis for this limitation in the claim since claim 4 previously recites “at least a first space device”. The limitation will be interpreted as “said at least one first spacer device and/or second spacer device” for consistency and clarity.

Claim 8 recites “with said third spacer device face in a position closer to said first flange than to said second flange” in lines 5-7. There is lack of antecedent for “said third spacer device” since claim 8 depends on claim 1, and neither claims 1 or 8 previously recite first, second, or third spacer devices. Additionally, neither claims 1 or 8 previously recite first or second flanges.
The limitation will be interpreted as “with said side wall side wall 

Claim 9 recites “a third flange connecting said first and second side walls and having said third spacer device”. This limitation is indefinite since, similar to above, it is unclear whether this limitation is referring to a quantity of flanges and/or spacer devices. The limitation will be interpreted as “a 

Claim 10 recites “said first connector preferably being integral with said rear wall” in lines 2-3. The term "preferably" renders the claim indefinite because it is unclear whether the structural limitation following the term is part of the claimed invention.  See MPEP § 2173.05(d). Claim 10 will be interpreted under broadest reasonable interpretation and thus interpreted as not requiring the structural limitation above.

	Claim 11 recites “said handle being connected to said side walls or to said flanges” in line 2. There is lack of antecedent for “or to said flanges” since claim 11 depends on claim 1, and neither claims 1 or 11 recite flanges. The limitation will be interpreted as ““said handle being connected to said side walls 

	Claim 11 recites “closer to said bottom portion” in line 3. This limitation is indefinite since the relative location of the claimed handle is unclear without a comparison or point of reference. The limitation will be interpreted as “closer to said bottom portion than said top portion” for clarity.

Claim 13 recites “said first and/or second spacer device” in line 2. There is lack of antecedent basis for this limitation in the claim since claim 4 previously recites “at least a first space device”. The limitation will be interpreted as “said at least one first spacer device and/or second spacer device” for consistency and clarity.

	Claim 14 recites “the level of said material” in lines 3-4. There is lack of antecedent basis for this limitation in the claim since claims 1, 12, and 14 do not previously recite a level of coating material. The limitation will be interpreted as “a level of said material” for clarity.

Claim 15 recites “said first spacer device” in line 4. There is lack of antecedent basis for this limitation in the claim since claim 15 previously recites “at least a first space device”. The limitation will be interpreted as “said at least one first spacer device” for consistency and clarity.

Claim 15 recites “preferably to said first flange” in the last line. The term "preferably" renders the claim indefinite because it is unclear whether the structural limitation following the term is part of the claimed invention.  See MPEP § 2173.05(d). Claim 15 will be interpreted under broadest reasonable interpretation and thus interpreted as not requiring the structural limitation above.

Claims 16 and 17 recite “said first and/or second spacer device” in lines 1-2. There is lack of antecedent basis for this limitation in the claims since claim 4 previously at least one first spacer device and/or second spacer device” for consistency and clarity.

Claim 18 recites “with said third spacer device face in a position closer to said first flange than to said second flange” in lines 5-7. There is lack of antecedent for “said third spacer device” since claim 18 depends on claims 1 and 2, and neither claims 1, 2, or 18 previously recite first, second, or third spacer devices. The limitation will be interpreted as “with said 

	Claim 19 recites “said first connector preferably being integral with said rear wall” in the last line. The term "preferably" renders the claim indefinite because it is unclear whether the structural limitation following the term is part of the claimed invention.  See MPEP § 2173.05(d). Claim 19 will be interpreted under broadest reasonable interpretation and thus interpreted as not requiring the structural limitation above.

Claim 20 recites “closer to said bottom portion” in line 2. This limitation is indefinite since the relative location of the claimed handle is unclear without a comparison or point of reference. The limitation will be interpreted as “closer to said bottom portion than said top portion” for clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 10, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (USP 1828738, already of record) in view of Stednitz (US 20160067748).
Regarding claim 1, Hood teaches a plastering machine, comprising: 
a source of supply (coating material supply) (Pg. 1, lines 55-57) connected to a mouthpiece via a conduit, a hose 13 (flexible hose; see for example Fig. 3) defining a first portion of said conduit (Pg. 1, lines 55-57), 
said mouthpiece having a top plate A (top portion) (Pg. 1, lines 37-44; see for example Fig. 1) and a plate 16 (bottom portion) and including a plate 16 (rear wall, 
said plate 16 (rear wall) being connected to flanges 15 (first and second side walls) to define a coating material recess for containing coating material supplied to said mouthpiece through said conduit, a lower edge of said plate 16 (rear wall, bottom portion) being configured to delimit together with surface 17, an elongated coating material exit for discharging of said coating material contained in said recess in use of said machine (Pg. 1, lines 74-100 through Pg. 2, lines 1-3; see for example Fig. 3), 
wherein said mouthpiece further including a V-shaped handle 6 having two arms (gripping portions), each each arm (gripping portion) being arranged adjacent a respective flange 6 (side walls), said arms (gripping portions) each being for a user to grip around by hand (Pg. 1, lines 44-85-90; see for example Figs. 1 and 3), and
said plate 16 (rear wall) having an opening 14 (coating material flow passage) (Pg. 1, lines 74-90; see for example Figs. 2 and 3), said mouthpiece having a first connector 12 (Pg. 1, lines 55-57; see for example Fig. 3).
Hood further shows a second portion of said conduit having external threads (second connector) for coupling with said first connector 12 (see for example Fig. 3).
Hood further shows that the elongated coating material exit extends orthogonal to moving direction ‘a’ of the plastering machine (see for example Fig. 3).
Hood further teaches a desire to tilt or change the angular position of the mortar spreader with relation to the surface 17 (Pg. 1, lines 91-95).


Hood does not explicitly teach that the second portion includes a swivel joint.

It is expected that the apparatus of the prior art combination of Hood and Stednitz would yield a swivel joint configured to rotate about an axis that is parallel to the elongated coating material exit in Hood since, as mentioned above, Hood further shows that the elongated coating material exit extends orthogonal to moving direction ‘a’ of the plastering machine (see for example Fig. 3).

Regarding claim 2, Hood further teaches one flange 15 (first side wall) including opposite said plate 16 (rear wall) a first flange and the other flange 15 (second side wall) including opposite said plate 16 (rear wall) a second flange, said flanges 15 (first and second flanges) being oriented to extend away from said recess to form a gap between the plate 16 (rear wall) and surface 17 (Pg. 1, lines 74-90; see for example Figs. 1-3).

Regarding claim 3, Hood further shows each arm (gripping portion) of V-shaped handle 6 being rigidly and indirectly connected to a respective one of the flanges 15 (side walls) via top plate A (see for example Fig. 1).

Regarding claim 10, Hood further shows the first connector 12 being integral with said mouthpiece (see for example Figs. 1-3).

Regarding claim 12, Hood further teaches that the mouthpiece includes a hand hole (inspection opening) at said top plate A (top portion), for visually inspecting the level of said coating material in said recess (Pg. 2, lines 16-21; see for example Fig. 1). 

Regarding claim 14, the plastering machine of the prior art combination of Hood and Stedntiz according to claim 12 is capable of being moved upwards at a speed with which it is adjusted to maintain a level of said material in the recess corresponding essentially to a selected level, since Hood teaches that the plastering machine is moved manually by an operator (Pg. 1, lines 74-100 through Pg. 2, lines 1-3; see for example Fig. 3), and the supply of coating materials is controlled by the operator via supply pressure of a pump (Pg. 1, lines 55-57). The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself (see MPEP 2115).

.

Claims 4, 5, 6, 7, 13, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (USP 1828738, already of record) in view of Stednitz (US 20160067748) as applied to claims 1 and 2, and in further view of Mower (USP 5814351).
	Regarding claims 4, 5, 6, 7, 13, 15, 16, and 17, Hood does not explicitly teach first and second spacers.
	However, Mower teaches a skid 49 (first spacer device) having faces configured for being placed against a surface to be plastered in use of said machine to keep a blade 35 (lower edge) spaced from the surface by said faces abutting against said surface, said skid 49 (first spacer) device being connected to a first side wall 25; another skid 49 (second spacer device) having a face configured for being placed against said surface in use of said machine, said skid 49 (second spacer device) being connected to a second side wall 25, said material exit being a gap delimited by said surface and endwise delimited by said skids 49 (first and second spacer devices), the skids 49 connected to respective side walls 25 by coupling elements (implicit of “mounted”), the skids (first and second spacer device) having a plurality of said faces arranged in spaced apart relationship in a direction from said bottom portion to said top portion of the applicator 21, for the benefit of avoiding wear and tear on end portions (col. 5, lines 21-33; see for example Figs. 1 and 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed .

Claims 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (USP 1828738, already of record) in view of Stednitz (US 20160067748) as applied to claims 1 and 2, and in further view of MacMillan (USP 5143264).
	Regarding claims 8, 9, and 18, Hood does not explicitly teach a spacer device having a face configured for being placed against said surface in use of said machine, to keep said lower edge spaced from said surface
	However, MacMillan teaches a spacer device comprising shoe 26 and guard 32 having a face configured for being placed against a surface to be plastered in use of said machine, to keep said lower edge 39 spaced from the surface by said face abutting against the surface, said spacer device comprising shoe 26 and guard 32 extend in said recess, with said spacer device comprising shoe 26 and guard 32 face in a position closer to one side wall than the other sidewall of the box 20, and including a flange as part of head 21 (see for example Fig. 3) connecting said first and second side walls, for the benefit of keeping coating material within the swath width (col. 3, lines 44-63; see for example Fig. 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed spacer device with the apparats of Hood, as taught by MacMillan, for the benefit of keeping coating material within the swath width.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (USP 1828738, already of record) in view of Stednitz (US 20160067748) as applied to claims 1 and 2 above, and in further view of Stubbs (US 20090060627).
Regarding claims 11 and 20, Hood further shows that the handle 6 is indirectly connected to flanges 15 (side walls) below opening 14 (entry opening) 
Hood does not explicitly teach opening 14 as two entry openings.
However, Stubs teaches modifying an elongated slot 212 (entry opening) as at least two entry openings 210, for the equivalent purpose of dispensing and distributing finish-compound (para 0055-0060; see for example Figs. 3 and 4).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify opening 14 as two openings in the apparatus of Hood, as taught by Stubbs, for the equivalent purpose of dispensing and distributing finish-compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717